133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Frank Christian NICHOLS, Appellant.
No. 97-2803.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 26, 1997.Filed Jan. 6, 1998.

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Frank Christian Nichols, a federal inmate, appeals from the district court's1 denial of his 28 U.S.C. § 1651 motion to reduce his sentence.  After reviewing the record and the parties' briefs, we conclude the district court properly denied relief because the motion is procedurally flawed and meritless.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Elsijane Trimble Roy, United States District Judge for the Eastern District of Arkansas